DETAILED ACTION
Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Specification
The disclosure is objected to because of the following informalities: 
The instant application is a continuation of U.S. Patent Application No. 16/358,379, which is now U.S. Patent No. 10,922,157 B2. The patent number must be disclosed in the first paragraph of the specification and/or disclosed with an updated Application Data Sheet.

The use of the term APPLE (claims 10, 20), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-15, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, and 7 of U.S. Patent No. 10,922,157 B2 (hereinafter “reference patent-01”) in view of Bradley (US 2011/0065375 A1; from IDS filed on 02/10/2021). 

With respect to claims 1-5 and 8-10: Although the claims at issue are not identical, claims 1, 2, 4, 6, and 7 of the reference patent-01 anticipates the features of the method disclosed in claims 1-5 and 8-10; except for the features of “enabling” user interaction, “an incoming text message displayed on the mobile device”, and “text message service”.
However, Bradley discloses a disabling/enabling arrangement 216 that selectively enables mobile device functions, including a text message service for allowed phone numbers (see e.g. Bradley, paragraphs 58, 61, 68).


With respect to claims 11-15 and 18-20: Although the claims at issue are not identical, the method disclosed in claims 1, 2, 4, 6, and 7 of the reference patent-01 anticipates the features of the mobile device disclosed in claims 11-15 and 18-20; except for the features of “enabling” user interaction, “an incoming text message displayed on the mobile device”, and “text message service”.
However, Bradley discloses a mobile device 100 and a disabling/enabling arrangement 216 that selectively enables mobile device functions, including a text message service for allowed phone numbers (see e.g. Bradley, paragraphs 58, 61, 68; and Fig. 1).
The reference patent-01 and Bradley are analogous art because they are in the same field of endeavor: managing user interactions with a mobile device within a vehicle. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference patent-01 with the teachings of Bradley. The motivation/suggestion would be to improve the mobile device management efficiency.

Claims 6-7 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 the reference patent-01 in view of Bradley as applied to claims 1 and 11 above, and further in view of Faenger et al. (US 2011/0185390 A1; hereinafter Faenger). 

With respect to claims 6-7: Although the claims at issue are not identical, claim 1 of the reference patent-01, as modified, anticipates the features of the method disclosed in claims 6-7; except for the “text-to speech” features.
However, Faenger discloses text-to-speech functionality for a mobile device operated within a vehicle (see e.g. Faenger, paragraphs 34, 39).
The reference patent-01 and Faenger are analogous art because they are in the same field of endeavor: managing user interactions with a mobile device within a vehicle. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify the reference patent-01 with the teachings of Faenger. The motivation/suggestion would be to improve the mobile device management efficiency.

With respect to claims 16-17: Although the claims at issue are not identical, the method disclosed in claims 1 of the reference patent-01, as modified, anticipates the features of the mobile device disclosed in claims 16-17; except for the “text-to speech” features.
However, Faenger discloses text-to-speech functionality for a mobile device operated within a vehicle (see e.g. Faenger, paragraphs 34, 39).
The reference patent-01 and Faenger are analogous art because they are in the same field of endeavor: managing user interactions with a mobile device within a vehicle. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify the reference patent-01 with the teachings of Faenger. The motivation/suggestion would be to improve the mobile device management efficiency.

Claims 1-5, 8-9, 11-15, and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 8, and 9 of U.S. Patent No. 11,119,836 B2 (hereinafter “reference patent-02”) in view of Bradley. 

With respect to claims 1-5 and 8-9: Although the claims at issue are not identical, claims 1, 3, 5, 8, and 9 of the reference patent-02 anticipates the features of the method disclosed in claims 1-5 and 8-9; except for the features of “enabling” user interaction, “an incoming text message displayed on the mobile device”, and “text message service”.
However, Bradley discloses a disabling/enabling arrangement 216 that selectively enables mobile device functions, including a text message service for allowed phone numbers (see e.g. Bradley, paragraphs 58, 61, 68).
The reference patent-02 and Bradley are analogous art because they are in the same field of endeavor: managing user interactions with a mobile device within a vehicle. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference patent-02 with the teachings of Bradley. The motivation/suggestion would be to improve the mobile device management efficiency.

With respect to claims 11-15 and 18-19: Although the claims at issue are not identical, the method disclosed in claims 1, 3, 5, 8, and 9 of the reference patent-02 anticipates the features of the mobile device disclosed in claims 11-15 and 18-19; except for the features of “enabling” user interaction, “an incoming text message displayed on the mobile device”, and “text message service”.
However, Bradley discloses a mobile device 100 and a disabling/enabling arrangement 216 that selectively enables mobile device functions, including a text message service for allowed phone numbers (see e.g. Bradley, paragraphs 58, 61, 68; and Fig. 1).


Claims 6-7 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 the reference patent-02 in view of Bradley as applied to claims 1 and 11 above, and further in view of Faenger. 

With respect to claims 6-7: Although the claims at issue are not identical, claim 1 of the reference patent-02, as modified, anticipates the features of the method disclosed in claims 6-7; except for the “text-to speech” features.
However, Faenger discloses text-to-speech functionality for a mobile device operated within a vehicle (see e.g. Faenger, paragraphs 34, 39).
The reference patent-02 and Faenger are analogous art because they are in the same field of endeavor: managing user interactions with a mobile device within a vehicle. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify the reference patent-02 with the teachings of Faenger. The motivation/suggestion would be to improve the mobile device management efficiency.

With respect to claims 16-17: Although the claims at issue are not identical, the method disclosed in claims 1 of the reference patent-02, as modified, anticipates the features of the mobile device disclosed in claims 16-17; except for the “text-to speech” features.

The reference patent-02 and Faenger are analogous art because they are in the same field of endeavor: managing user interactions with a mobile device within a vehicle. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify the reference patent-02 with the teachings of Faenger. The motivation/suggestion would be to improve the mobile device management efficiency.

Claims 10 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 the reference patent-02 in view of Bradley as applied to claims 1 and 11 above, and further in view of Gruber et al. (US 2014/0282003 A1; from IDS filed on 02/10/2021; hereinafter Gruber). 

With respect to claim 10: Although the claims at issue are not identical, claim 1 of the reference patent-02, as modified, anticipates the features of the method disclosed in claim 10; except for the “Apple Notification Center Service” as an event notification service.
However, Gruber discloses using Notification Center provided by Apple IOs (see e.g. Gruber, paragraph 126).
The reference patent-02 and Gruber are analogous art because they are in the same field of endeavor: monitoring events and providing event based notifications. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify the reference patent-02 with the teachings of Gruber. The motivation/suggestion would be to extend the compatible platforms the system can work with; thus improving the overall inter-operability of the system.

With respect to claim 20: Although the claims at issue are not identical, the method disclosed in claims 1 of the reference patent-02, as modified, anticipates the features of the mobile device disclosed in claim 20; except for the “Apple Notification Center Service” as an event notification service.
However, Gruber discloses using Notification Center provided by Apple IOs (see e.g. Gruber, paragraph 126).
The reference patent-02 and Gruber are analogous art because they are in the same field of endeavor: monitoring events and providing event based notifications. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify the reference patent-02 with the teachings of Gruber. The motivation/suggestion would be to extend the compatible platforms the system can work with; thus improving the overall inter-operability of the system.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "processing the action" in line 12.  There is insufficient antecedent basis for the limitation “the action” in the claim. There is no previously recited “action” in the claim; therefore it is not clear what this limitations is referring to.
For the following analysis, the Examiner will consider the limitation “the action” as referring to –an action—.
Claims 2-10 inherit the features of claim 1 and are rejected accordingly.
Claim 11 recites the limitation "processing the action" in line 12.  There is insufficient antecedent basis for the limitation “the action” in the claim. There is no previously recited “action” in the claim; therefore it is not clear what this limitations is referring to.
For the following analysis, the Examiner will consider the limitation “the action” as referring to –an action—.
Claims 12-20 inherit the features of claim 11 and are rejected accordingly.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/UMUT ONAT/Primary Examiner, Art Unit 2194